In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00114-CR



                               JOEL DAVID NEELY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                            On Appeal from the 115th District Court
                                   Marion County, Texas
                                  Trial Court No. F 15223




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                           Memorandum Opinion by Justice Stevens




____________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                 MEMORANDUM OPINION

          On March 3, 2021, Joel David Neely pled guilty to evading arrest with a motor vehicle

and, pursuant to a plea agreement, was placed on deferred adjudication community supervision

for a period of five years. See TEX. PENAL CODE ANN. § 38.04. That same month, the State

moved to revoke Neely’s community supervision and to proceed to an adjudication of his guilt,

alleging that Neely violated the terms and conditions of his community supervision by evading

arrest and smoking marihuana and methamphetamine. Neely pled true to these allegations and,

after an evidentiary hearing, the trial court granted the State’s motion. Neely was sentenced to

ten years’ imprisonment. He appeals.1

          Neely’s attorney has filed a brief which states that he has reviewed the record and has

found no genuinely arguable issues that could be raised on appeal.              The brief sets out the

procedural history of the case and summarizes the evidence elicited during the course of the trial

court proceedings. Meeting the requirements of Anders v. California, counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d

403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10

(Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.]

1978).     Counsel also filed a motion with this Court seeking to withdraw as counsel in this

appeal.


1
 In our companion cause number 06-21-00113-CR, Neely also appeals from a conviction of aggravated assault
causing bodily injury to a family member while exhibiting a deadly weapon.
                                                   2
       On December 29, 2021, counsel mailed to Neely copies of the brief, the motion to

withdraw, and a pro se motion for access to the appellate record lacking only Neely’s signature.

Neely was informed of his rights to review the record and file a pro se response. This Court

granted Neely’s pro se motion for access to the appellate record, received assurance from

Neely’s counsel that a complete paper copy of the appellate record was mailed to Neely on

January 4, 2022, and informed Neely that any pro se response was due on or before February 22.

On March 7, this Court further informed Neely that the case would be set for submission on the

briefs on March 28. We received neither a pro se response from Neely nor a motion requesting

an extension of time in which to file such a response.

       We have determined that this appeal is wholly frivolous.        We have independently

reviewed the entire appellate record and, like counsel, have determined that no arguable issue

supports an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In

the Anders context, once we determine that the appeal is without merit, we must affirm the trial

court’s judgment. Id.




                                                3
         We affirm the judgment of the trial court.2




                                                        Scott E. Stevens
                                                        Justice

Date Submitted:             March 28, 2022
Date Decided:               April 12, 2022

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No
substitute counsel will be appointed. Should appellant desire to seek further review of this case by the Texas Court
of Criminal Appeals, appellant must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from
either the date of this opinion or the date on which the last timely motion for rehearing was overruled by this
Court, see TEX. R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R.
APP. P. 68.3, and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure,
see TEX. R. APP. P. 68.4.
                                                            4